  Case: 4:20-cv-01596-CDP Doc. #: 15 Filed: 03/11/21 Page: 1 of 2 PageID #: 83




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

 KHALIL HARBIN,                                   )
                                                  )
       Plaintiff,                                 )
                                                  )
        v.                                        )      Cause No. 4:20-cv-01596
                                                  )
 CITY OF BRECKENRIDGE HILLS, et. al.,             )      JURY TRIAL DEMANDED
                                                  )
       Defendants.                                )


                              NOTICE OF CHANGE OF FIRM

       COMES NOW Timothy J. Reichardt, Counsel of Record for Defendants City of

Breckenridge Hills, Officer Paul Rinck, and Sergeant Jennifer Branstetter, and hereby advises the

Court and parties of his Change of Law Firm and Contact information as set forth below.



                                            REICHARDT TORBITZKY LLC



                                            By:       /s/ Timothy J. Reichardt
                                                  Timothy J. Reichardt, #57684MO
                                                  12444 Powerscourt Dr. Ste. 370
                                                  St. Louis, MO 63131
                                                  tjr@rtlawstl.com
                                                  (314) 249-0818
                                                  Attorney for Defendants
  Case: 4:20-cv-01596-CDP Doc. #: 15 Filed: 03/11/21 Page: 2 of 2 PageID #: 84




                                  CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing filed electronically with the Clerk of the Court
this 11th day of March 2021 to be served by operation of the Court’s electronic filing system upon
all parties through their counsel registered with CM/ECF.




                                                        /s/ Timothy J. Reichardt
